Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 1 of 26




DISTRICT COURT, EL PASO COUNTY, STATE OF
COLORADO                             DATE FILED: November 7, 2018 11:27 AM
                                                FILING ID: B89A6BDC1DB07
El Paso County District Court                   CASE NUMBER: 2018CV32753
El Paso County Judicial Building
270 S Tejon St
Colorado Springs, CO 80903
                                                            COURT USE ONLY

TYLER MORRISON and ALISHA MORRISON,
Individually, and as Parent and Natural Guardian of
LIAM MORRISON, a minor,
as Parent and Natural Guardian of
LILLY MORRISON, a minor,
and as Parent and Natural Guardian of
LOGAN MORRSION a minor,



           Plaintiffs,
v.

SAMSUNG ELECTRONICS AMERICA, INC., a New
Jersey Corporation; and SAMSUNG ELECTRONICS
CO., LTD, a Foreign Limited Liability Company,

           Samsung Defendants.


Attorneys for Plaintiff

LASZLOLAW                                             Case Number:
Theodore Laszlo, Jr. (#36234)
Michael J. Laszlo (#38206)
2595 Canyon Boulevard
Suite 210
Boulder, CO 80302
tlaszlo@laszlolaw.com                                 Courtroom:
mlaszlo@laszlolaw.com
(303) 926-0410
(303) 443-0758 (Fax)




                                          1

                                                                           EXHIBIT A
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 2 of 26




 JOHNSON BECKER, PLLC
 Michael K. Johnson, Esq. (MN Attorney ID No. 0258696)
 Pro Hac Vice To Be Filed
 Adam J. Kress, Esq. (MN Attorney ID No. 0397289)
 Pro Hac Vice To Be Filed
 444 Cedar Street, Suite 1800
 St. Paul, MN 55101
 mjohnson@johnsonbecker.com
 akress@johnsonbecker.com
 (612) 436-1800
 (612) 436-1801 (fax)


                       COMPLAINT AND DEMAND FOR JURY TRIAL



                                         COMPLAINT

       Plaintiffs above-named, by and through their undersigned counsel, hereby submit the

following Complaint and Demand for Jury Trial against the above-named Samsung Defendants,

and alleges the following upon personal knowledge and belief, and investigation of counsel:

                                 NATURE OF THE ACTION

1.     This is a products liability action seeking recovery for personal injuries and damages

suffered by Plaintiffs Tyler Morrison and Alisha Morrison, as well as their minor children Liam

Morrison, Lilly Morrison, and Logan Morrison (collectively referred to as “Plaintiffs”), after

Plaintiff Tyler Morrison purchased and Plaintiff Alisha Morrison used a Samsung Galaxy S7 cell

phone (hereafter referred to as the “subject cell phone”) designed, manufactured, produced, tested,

studied, inspected, labeled, marketed, advertised, promoted, distributed and sold by Samsung

Electronics America, Inc. (hereafter referred to as “Defendant SEA”) and Samsung Electronics

Co., LTD. (hereafter referred to as “Defendant SEC”) (collectively referred to as “Samsung” or

“Defendants”).



                                                2
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 3 of 26




2.     On or about November 10, 2016, Plaintiff Tyler Morrison purchased the subject cell phone

for his wife, Plaintiff Alisha Morrison, at the T-Mobile store located at 2012 Southgate Road,

Colorado Springs, Colorado 80906.

3.     On or about November 22, 2016, the subject cell phone overheated and caught fire while

resting on the Plaintiffs’ couch while the Plaintiffs slept.

4.     As a direct and proximate result of the Defendants’ collective conduct, the Plaintiffs in this

case have incurred bodily injuries, physical pain, mental anguish, diminished enjoyment of life,

and other damages.

                                        THE PLAINTIFFS

5.     At the time of the incident 1, Plaintiff Tyler Morrison was an adult resident of the City of

Colorado Springs, County of El Paso, State of Colorado. Plaintiff Tyler Morrison is the Parent and

Natural Guardian of minor Plaintiffs, Liam Morrison, Lilly Morrison, and Logan Morrison.

6.     At the time of the incident, Plaintiff Alisha Morrison was an adult resident of the City of

Colorado Springs, County of El Paso, State of Colorado. Plaintiff Alisha Morrison is the Parent

and Natural Guardian of minor Plaintiffs, Liam Morrison, Lilly Morrison, and Logan Morrison.

                                THE SAMSUNG DEFENDANTS

7.     Defendant SEA is a New Jersey Corporation, with its principal place of business located

at 85 Challenger Road Ridgefield Park, NJ 07660-0511. Defendant SEA is a wholly owned

subsidiary of Defendant SEC. At all relevant times herein, Defendant SEA was engaged in and

responsible for the design, manufacture, production, testing, study, inspection, labeling, marketing,

advertising, sales, promotion, and distribution of the subject cell phone.




1
 As of around or about October 27, 2018, all Plaintiffs named herein became residents of the City
of Forth Worth, County of Tarrant, State of Texas.

                                                   3
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 4 of 26




8.      Defendant SEC is a foreign corporation with its principal place of business at 129,

Samsung-roy, Yeongtong-gu, Suwon-si, Gyeonggi-do, Korea. Defendant SEC is the parent

company of Defendant SEA. At all relevant times herein, Defendant SEC was engaged in and

responsible for the design, manufacture, production, testing, study, inspection, labeling, marketing,

advertising, sales, promotion, and distribution of the subject cell phone.

                                    JURISDICTION & VENUE

9.      Venue in this Court is proper pursuant to C.R.C.P. 98(C)(5) in that the incident that injured

the Plaintiffs occurred in the County of El Paso.

10.     Jurisdiction in this Court is proper pursuant to Colo. Rev. Stat. § 13-1-124 in that the

Samsung regularly conduct business here and have established sufficient minimum contacts with

the State of Colorado through the sale and distribution of their products and are subject to personal

jurisdiction in this Court. Samsung’s negligent and wrongful acts or omissions caused tortious

injury in the State of Colorado and are subject to personal jurisdiction in this Court.

                                    FACTUAL BACKGROUND

A.      SAMSUNG’S KNOWN HISTORY OF ISSUES WITH ITS CELL PHONES,
        INCLUDING THE GALAXY S7

11.     Samsung is engaged in the business of designing, manufacturing, producing, testing,

studying, inspecting, labeling, marketing, advertising, selling, promoting, and distributing

consumer goods and electronics, including smartphones such as the Galaxy S7 smartphone; the

subject cell phone at issue in this litigation.

12.     According to Samsung’s website, it “rose to the top in the global smartphone market in

2016” and now boasts of “annual sales of more than 400 million mobile devices worldwide.” 2



2
  See https://www.samsung.com/us/aboutsamsung/business-area/it-and-mobile-communications/
(last accessed October 16, 2018).

                                                    4
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 5 of 26




13.    Samsung accredits its “growth and stellar performance” 3 to its “Technological

Innovation” 4; bragging that it has “delivered [the] world[s] best products and services through

passion for innovation and optimal operation” 5 .

14.    In late 2011, Samsung began promoting and selling a line of smartphones known as the

“Galaxy Series”.

15.    The “Galaxy Series” smartphones are powered by lithium ion batteries, which are used to

power several everyday items such as laptop computers, tablets and power tools.

16.     Lithium ion batteries contain a volatile chemical material known as liquid electrolytes.

The electrolytes used in these batteries are combustible liquids and can explode if the battery

becomes too hot. 6 This is a phenomenon commonly referred to as “thermal runaway”.

17.    On March 11, 2016, Samsung released the Galaxy S7 to consumers worldwide. 7

18.    Five months later, on August 2, 2016, Samsung announced the release of the Galaxy Note

7, and began shipping to U.S. Customers on August 19, 2016. 8

19.    However, Samsung delayed the rollout of the Galaxy Note 7 after receiving multiple

reports of the battery exploding during charging. 9




3
   Id.
4
   Id.
5
   See https://www.samsung.com/us/aboutsamsung/vision/vision2020/ (last accessed October 16,
2018).
6
  See e.g. https://www.consumerreports.org/safety-recalls/why-lithium-ion-batteries-still-explode-
and-whats-being-done-to-fix-the-problem/ (last accessed October 16, 2018). (“The chemicals
inside the battery begin to heat up, which causes further degradation of the separator. The battery
can eventually hit temperatures of more than 1,000° F. At that point the flammable electrolyte
can ignite or even explode when exposed to the oxygen in the air.”) (emphasis supplied).
7
   https://www.androidpit.com/samsung-galaxy-s7-review (last accessed October 17, 2018).
8
  See https://appleinsider.com/articles/16/08/31/samsung-stops-shipments-of-exploding-galaxy-
note-7-phones (last accessed October 16, 2018).
9
   Id.

                                                 5
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 6 of 26




20.     On September 1, 2016, Samsung issued a recall on all Samsung Galaxy Note 7

smartphones in response to 35 reports of a “battery cell issue[s]” resulting in the phones exploding

and catching fire. 10 11

21.     As a result, major cell phone carriers around the United States, including Verizon 12, T-

Mobile 13, Sprint, 14 and U.S. Cellular 15 released recall information for consumers who order

Samsung’s Galaxy Note 7 smartphone.

22.     Following the recall, Samsung began an exchange program in which consumers could

exchange their Galaxy Note 7 for a Galaxy S7 Edge. 16

23.     Around this same time, reports began to surface of similar incidents of phones exploding;

this time involving the Samsung Galaxy S7 Edge and Galaxy S7 (the subject cell phone). 17

24.     Despite being aware of these incidents, Samsung choose to ignore the problem, assuring

consumers that Galaxy S7 family was safe to use. 18

25.     The problem with Samsung’s smartphones overheating, catching fire or exploding is not a

new one. Over the past several years, the Consumer Products Safety Commission has received


10
          https://www.cnet.com/news/samsung-confirms-global-recall-replacement-galaxy-note-7-
faulty-battery/ (last accessed October 17, 2018).
11
   https://www.samsung.com/us/note7recall/ (last accessed October 17, 2018).
12
   https://community.verizonwireless.com/docs/DOC-2621 (last accessed October 17, 2018).
13
   https://www.t-mobile.com/news/samsung-note7-update (last accessed October 17, 2018).
14
    https://www.sprint.com/en/support/solutions/device/galaxy-note7-recall.html (last accessed
October 17, 2018).
15
   https://m.uscellular.com/uscellular/note7/recall.html (last accessed October 17, 2018).
16
   https://www.samsung.com/ph/galaxynote7exchange/ (last accessed October 17, 2018).
17
    http://fortune.com/2016/11/16/samsung-smartphone-explodes/ (last accessed October 17,
2018).
18
      See https://news.samsung.com/us/statement-galaxy-s7-family/?CID=afl-ecomm-cjn-cha-
092118-52057&cjevent=be522340d22011e88364005d0a1c0e11 (last accessed October 17, 2018).
(“Samsung stands behind the quality and safety of the Galaxy S7 family. There have been no
confirmed cases of internal battery failures with these devices among the more than 10 million
devices being used by consumers in the United States; however, we have confirmed a number of
instances caused by severe external damage. Until Samsung is able to obtain and examine any
device, it is impossible to determine the true cause of any incident.”)

                                                 6
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 7 of 26




several reports of other similar incidents stemming from Samsung’s phones and accessories

overheating and catching fire. For example:

       a.     August 7, 2011: (“This incident happened in the morning. The phone had been
              charging overnight, as I do every night, and I went to go unplug the charger from
              the phone when I realized the phone was incredibly hot. It was so hot that I could
              not even try to hold it or I would be burned. The phone eventually restarted itself,
              as I believe it overheated. A few days later, this incident happened again as I was
              entering the car. Luckily, I had my phone in my car's cup holder. Again, the phone
              was incredibly hot to the touch. If the phone would have been in my pocket or on
              my person, I would have been burned.”)

       b.     August 9, 2011: (“On August 9. 2011, [REDACTED] had his samsung droid
              cellphone in his pocket. Instantaneously his cellpone [sic] got hot and burned his
              leg. It was such a serious burn that he had to drop his pants and roll. He sustained
              burn injury to his leg and was taken to emergency room and treated. He is still
              receiving treatment consisting of topical ointment and pain medication. He has been
              out of work since the incident.”)

       c.     August 18, 2011: (“On August 18th, 2011 my son was charging this cell phone that
              we bought him a few weeks earlier. He had the phone plugged into an outlet in his
              bedroom by his bed. The phone was plugged in for two to three hours. When he
              went to take it off the charger it was so hot that he dropped it onto the bed because
              it was too hot to hold. He unpluged [sic] it and found that the phone had not charged
              at all.”)

       d.     September 5, 2011: (“The consumer stated that his cellular phone was in his pocket
              when it overheated, burned his left leg and the hairs on leg. The consumer describes
              his burns as first degree. The phone was in a plastic protective case was in a plastic
              protective case at the time. The consumer has not had any prior issue with the phone
              except functionality issues. The phone appears to be discolored at the inner panel
              of the battery compartment…”)

       e.     November 9, 2012: (“[S]amsung [R]epliensh cell phone by [S]amsung got real hot
              [while I] was talking on device then the screen went off…the phone was hot
              [enough] to burn skin.”)

       f.     December 5, 2012: (“Patient was talking on the galaxy phone and the phone was
              warm and he got a partial thickness burn on his Right cheek.”)

       g.     January 23, 2013: (“I am writing to report a defect in the Samsung Galaxy S3 cell
              phone. I was leaving work and the phone screen shattered in my hand. I was in a
              warm building and as soon as I got outside in the cold weather, the screen shattered
              and I got glass lodged in my hand. I am under the impression that cell phone screens
              can withstand hot/cold weather. I did not drop my phone.”)


                                                7
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 8 of 26




     h.    February 1, 2013: (“Cellphone over heating, battery swelling, battery jumps down
           in charge after heat. Phone shuts off. Restarts with no battery reserve. Fear of
           battery fire.”)

     i.    July 26, 2013: (“My wife and I live in Kansas City, MO. And were leaving to go
           on vacation on the 27th of July. On July 26th 2013 my wife set her phone alarm
           and plugged it in to charge placing it on her nightstand. We were getting up early
           to drive to Marion NC. the next day. Around 1:00a.m. we heard a hissing sound
           and then a loud POP. My wife yelled FIRE. I jumped out of bed to a smoke filled
           room saw that her phone was on fire. The phone is a SAMSUNG GALAXY SII
           MODEL NO. SPH-D710.”)

     j.    August 5, 2013: (“[M]y cell was charging on the table I [heard] a loud pop I smelled
           smoke the phone melted and the wires burned also burned my table…”)

     k.    August 7, 2013: (“The consumer says that her cell phone gets severely hot after
           charging for about fifteen minutes. her child rolled on top of it with his leg and it
           burned his left leg. They keys got so hot that the keys on the phone are bent. She
           says that the phone burns her all the time when she has been on the phone for a
           while. She contacted the manufacturer who told her they have never received a
           report on this. She says that is a lie because she saw a report on TV about it.”)

     l.    August 24, 2013: “Caller just received a new Google Galaxy Phone on Saturday,
           August 24th, 2013. He put it on the charger for six hours but when he picked it up
           to use after it charged when he prepared to leave in the morning. He picked the
           phone up with his right hand and the charger cord in his left hand. He smelled
           burning, felt pain and saw that the cord was laying across from this ring finger to
           the small finger, across his palm and was burning the skin. He dropped the phone
           and cord which removed it from his hand. He looked at the cord noting that smoke
           was coming from the charger cord which was burned from the inside out…”)

     m.     January 19, 2014: (“Samsung SCH-I515V. I've had this cell phone for almost 2
           years. It was plugged into the same charger as always to charge overnight. When I
           went to unplug it from the charger, the charging cord connector and the bottom of
           the phone was visably burned and melted. It looks like it had been on fire
           momentarily.”)

     n.    April 16, 2014: (“My husband[‘]s [S]amsung s4 was plugged into the charger and
           started to smell smoke, the charger ended up melting [i]nto the phone and no longer
           works.”)

     o.    April 24, 2014: (“I purchased a [S]amsung galaxy s4 in Dec of 2013 as a
           [Christmas] gift for my son. [O]n [A]pril 24th my son was playing a game when he
           suddenly said ouch and dropped the phone. [H]is thumb was lightly burned and the



                                             8
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 9 of 26




           cell phone was [extremely] hot and some was coming out, I then realized the phone
           was burnt on the screen and on the inside.”)

     p.    April 25, 2014: (“I have a Samsung Galaxy S3 cell phone early this morning while
           I was in the shower and my Fiance and daughter were asleep in bed my phone was
           on the charger to charge the battery when a loud pop occurred and the battery of
           the phone shot the back cover and battery out of the phone spraying a black fluid
           out and pouring out smoke the battery laded on the carpet about a foot away from
           where the phone was charging at this point the battery pack was red in color and
           smoking hot it instantly burnt the carpet to the point it started flaming on fire at
           which point I scooped up the battery and stomped out the flame as I ran to the
           bathroom and through the battery under running water to cool it off.”)

     q.    May 2, 2014: (“Samsung S4 wall charger started to burn while plugged in. The end
           burnt and also burnt my carpet.”)

     r.    May 11, 2014: (“While plugged in my Samsung Galaxy S4 became so hot it melted
           the cable. I'm not sure if there was fire but the device was certainly smoking. It was
           plugged into the charger that came with the phone, but the cable was not original.
           There's been no liquid damage to the device.”)

     s.    June 12, 2014: (“I purchased two [S]amsung galaxy nexus phones in a promotion.
           I activated only one phone and kept the other for a spare. I already have four phones
           activated for family. Around [June] 12th my phone got really hot so much that I
           dropped it out of my hand. It had been getting warmer and warmer over the year.
           When I dropped the phone it cracked the face of the phone. I got out a laser to
           possibly get my phone working properly. That is ridiculous since I didn't install the
           system they do at the factory.”)

     t.    August 2, 2014: (“Yesterday I plugged my Samsung S4 SAMSUNG-SGH-I337
           into my USB charger. The charger and cable are also made by Samsung. When I
           checked on the phone 20 minutes later I saw smoke coming from where the USB
           connector goes in to the cell phone. I disconnected it, and saw a flame coming from
           the USB connector of the charger.”)

     u.    August 15, 2014: (“The consumer was in her home with her device at hand.
           Suddenly her husband tells her that the phone is smoking. The consumer
           immediately tosses it on the floor and her husband proceeded to stomp on it. The
           back cover came off the phone and the battery came out. The consumer states there
           was smoke everywhere and the battery caught on fire. It was approximately five
           seconds before the husband was able to get water and pour it on the battery. After
           ten minutes had passed, the consumer picked up the phone and the battery and
           bagged them in a [plastic bag].”)

     v.    August 23, 2014 (“I have a Samsung galaxy4 phone the battery was low on
           Saturday evening so I plugged the charger into the phone sometime during the night


                                             9
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 10 of 26




            of Saturday August 23rd 2014 the phone and charger where it was plugged into
            caught fir[e] and burned the area around the charger port and the charger end.”)

      w.    August 30, 2014: (“I just charged my Samsung galaxy s4 using all original
            equipment as provided by Sprint when I felt a burning in my pocket as I pulled my
            phone out It seared my skin, the screen cracked burning out some of the screen all
            while shouting down. The temperature was equivalent to pulling something out of
            the oven after baking or boiling water and dunking your hand in it.”)

      x.    September 17, 2014: (“My husband's five year old cell phone exploded and caught
            on fire yesterday while it was inside it's case and clipped to his belt. It was not
            charging at the time. My husband was in his office and they all heard a "pop" sound,
            and he realized flames were coming out of the phone case. He was able to flip the
            case off his belt with his left hand, sustaining a burn blister on his left thumb. The
            phone and case landed on the floor, where fumes came out and it stopped burning.”)

      y.    September 25, 2014: (“I own a Samsung Galaxy SIII cell phone. I ordered a new
            battery that was being supplied by a company called [REDACTED] and fullfilled
            through Amazon. The first day of using the new battery my phone worked
            wonderful. On Sept 25,2014 I set my phone down on my living room table, plugged
            it in to charge, within 5 minutes my phone started making a sizzling sound, I went
            to reach for it and the front of the phone flew off the table, the battery expanded to
            3 times its normal size, began to flame and smoke horribly. I brushed the battery
            off the table and onto a newspaper, and threw it outside. My house was filled with
            a horrible smoke, I burnt my fingernail and had a tingling sensation in my fingertips
            that lasted 2 days.”)

      z.    October 2, 2014: (“…Initially the phone got hot when it charged, then it would only
            charge to 10 -15%. While charging approximately the first of October 2014 the
            phone literally melted to my counter. The area around the charging port was black
            and melted. This is not an isolated incident as my daughters did the same thing
            while laying on a coffee cup. (She knew what mine did and was protecting her
            property.)…”)

      aa.   June 2, 2015: (“My wife's phone exploded and caught fire while being charged last
            night. There was property damage but no bodily injuries.”)

      bb.   June 18, 2015: (“I had a Samsung Galaxy Note II cell phone that was purchased
            from an AT&T store in 2013. There were no prior issues with the phone. Recently,
            the phone became hot, and large amounts of smoke and sparks emitted from the
            device. The battery then projected out of the back of the device onto the floor,
            leaving burn marks and a hole in the carpet…”)

      cc.   August 3, 2015: (“I was charging my Samsung Galaxy S5 mobile phone overnight.
            I woke up in the middle of the night to the phone screen lit up and the phone
            smoking from the point at which the charger plugs into the phone. Once unplugged,


                                             10
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 11 of 26




            I examined the phone and charger. Both phone and charger had burn marks and
            were melted slightly. The phone is unusable and I am unable to charge it. If it I had
            not woken in the middle of the night, I fear that the phone/charger would have
            started a fire.”)

      dd.   September 21, 2015: (“Caller stated that while he was charging his cell phone the
            charging port got extremely hot and started to melt. The phone was charging for a
            couple of hours.”)

      ee.   October 14, 2015: (“I was sleep and I smelled smoke and I woke up and my charger
            was on fire and the plastic was melting and the wires were exposed.”)

      ff.   November 10, 2015: (“…My phone is getting unbelievable hot so hot can't hold it
            after 15 minutes of talk time. Just the other day [I] had it in my pocket it was so hot
            it was burning my leg. My phone got so hot start [smoking].”.

      gg.   November 15, 2015: (“I was utilizing my supplied Samsung charger to charge my
            Samsung Edge plus cell phone. I reached to pick up the phone and sustained a first
            degree burn of my right ring finger due to excessive heat from the charger at the
            point of connection to the phone while on "fast charge" mode. The charger tip
            appears to be melting and is now brown in a spot…”)

      hh.   November 27, 2016: (“I have a Samsung Galaxy S4. The model number is SPH-
            L720. This phone is approximately two years old. The battery that came with it was
            not performing well or keeping a charge so I removed it from the phone and put it
            in the box that the phone came in. I was using an extended battery in the phone for
            the past 5 months. When I went to retrieve the battery from the box in my desk
            drawer I found that the battery was expanding and swollen to the point that it could
            burst at any moment. It hasn't exploded or caught fire yet but I think that is only
            because I had stopped using it.”)

      ii.   December 15, 2015: (“Samsung S4 phone short-circuited while plugged in to
            charge overnight, melting/scorching the end of the charging cord and the input
            connection on the phone.”)

      jj.   December 28, 2015: (“The morning of December 28th, 2015 I woke up to find my
            Samsung phone charger had almost started on fire. My phone was red hot (I have a
            newer Samsung Galaxy), the charger tip that was in my phone was black and my
            phone was completely toast......”)

      kk.   January 11, 2016: (“During operation cell phone became extremely hot to touch
            and the screen developed a crack.”)

      ll.   January 16, 2016: (“The original Samsung partially melted. Caller returned it to
            firm that handles Samsung extended warranty. This one is a refurbish. Caller is
            reporting that the cell phone poses similar problem as the recall#16-266. He stated


                                              11
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 12 of 26




            that the phone overheated in his pocket and he had to contact his provider for a
            replacement. This is the second one to overheat.”)

      mm.   January 23, 2016: (“Cell phone was off and thus required charging. I plugged the
            phone into the manufacture supplied charger. About an hour later I detected a
            strange smell. I found that the micro USB portion that plugs into the phone was
            warped, melted, and discolored. The phone itself was also extremely hot and I was
            unable to pick it up because it was so hot. This heat would have burned a small
            child. Items underneath the phone were also extremely hot. The wiring that
            connects into the micro USB had also melted and pulled away from the micro USB.
            The phone is no longer functional.”)

      nn.   February 1, 2016: (“When the phone is charged, it gets hot to the touch. The charger
            that came with the phone also gets extremely hot. The phone can be fully charged
            for an hour, but the consumer said that it starts to get hot immediately…”)

      oo.   May 30, 2016: (“A native of Tracy, California, [REDACTED] purchased his
            Galaxy S7 Edge at a Best Buy store in Modesto, California, on March 11, 2016. He
            was in Akron, Ohio for a construction project as part of his work for
            [REDACTED]. [REDACTED] placed his S7 Edge in his right front pocket on the
            morning of May 30, 2016 as he began work. Shortly thereafter he noticed his phone
            whistling, screeching, and vibrating, as well as smoke coming from his pocket. As
            he reached into his pocket to remove the phone [REDACTED] suffered burns to
            his right hand. Without warning the S7 Edge exploded and caught fire while still in
            his pants pocket, causing his boxer shorts and pants to melt to his leg, leaving him
            with second and third degree burns. He suffered severe and permanent burn injuries
            to his groin, legs, and lower back that required a significant skin graft surgery and
            will necessitate extensive physical therapy moving forward. “)

      pp.   June 9, 2016: (“The phone was placed on charge around 1230am on June 9, 2016
            using the Samsung charger that is issued with the phone. The phone was sitting on
            the side of the bed, with nothing covering it, and around 4am the it pretty much
            exploded and caught on fire. The sound was so loud it woke my child up in the next
            room. The fire burnt through my sheets, mattress, and luckily no bodily harm was
            caused. This disaster occurred while we were sleeping and could have caused a lot
            more damage to my house and my family. This is unacceptable for a phone to burst
            into flames while charging. Now, he is without a phone, and my mattress smells
            like burnt plastic.”)

      qq.   June 13, 2016: (“I have a Samsung Galaxy S5 which exploded on June 13 at 4:30
            AM whilst resting on my night table. Here is what happened: within the first year
            after I bought this phone, I stopped at one of the Verizon Centers when my phone
            was so hot that it was uncomfortable for me to hold it in hand. This has been
            happening since I bought it but as I have checked with other users, I disregarded
            the heating issue as a normal thing to happen. The Verizon representative was
            alarmed with the heat coming from the phone and said he could give me another


                                             12
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 13 of 26




            battery but that I had to wait about six weeks to arrive because he did not have it in
            the store and had to order one. At that time I was ready to leave the country for two
            months and he suggested that I bought another compatible battery and sent me to a
            store that according to him was a reliable store. He said I could claim a refund after
            I came back. I did what he recommended and the battery store sold me a
            [REDACTED] battery. With the new battery the phone was not as hot. I used it for
            many months until one night around 4AM a puffing sound woke me up to a surreal
            view of a burning fire by the side of my bed. I was startled and my first reaction
            was to throw a pillow over the flames. As I lifted the pillow the battery of the phone
            was melted (puffed up) over the carpet but was still smoking. I had a glass of water
            in my night table and I poured it over the battery. What an awful experience; waking
            up to such a scene where the whole room was lighted and heated by flames reaching
            about 3 feet height and the smelling of burning carpet! Indeed, an emotionally
            disturbing experience. I was traumatized, nervous and trembling for a few hours
            with my heart beating very fast.”)

      rr.   July 12, 2016: (“I plugged my [S]amsung phone up to the cord. I went to sleep for
            a bit. I woke up because my arm was hurting only to realize that I fell asleep with
            my arm on the cord right at the part that plugs into my phone. I then realized that it
            burned my arm giving me a blister. How can something that children use everyday
            be so dangerous?”)

      ss.   August 1, 2016: (“I have owned my Samsung S6 Edge for just about 3 months. In
            this time, the phone has overheated frequently, to the point where it has left several
            burns on my fingers, hands and arms. Some of these burns have left blisters, and at
            least two have left scars. None were large enough to seek out medical attention, but
            they have been painful, as I suspect most burns are, and have required ointment and
            over-the-counter pharmaceutical care.”)

      tt.   August 6, 2016: (“I am assisting my elderly parents who experienced a house fire
            in Sarasota Florida and a Samsung Galaxy Note 7 was charging in one of the cars
            parked in the garage, where the fire originated. The house was a total loss but
            luckily there was no loss of life.”)

      uu.   Augsut 13, 2016: (“My Samsung galaxy S6 exploded on my night stand in the
            middle of the night on Saturday, august 13th. The device caught fire as well as my
            nightstand. It also sent little embers onto my bedding. Had I not woken up I have
            no doubt I'd be dead or seriously injured.”)

      vv.   August 23, 2016: (“[W]hile the phone was charging [the] battery caught fire,
            burning through the phone and the case. [I]t nearly caused a house fire but I was
            able to put it out. I have contacted Samsung about this product. they have implied
            that this has happened before this product is presents a clear danger to the public I
            have pictures of the phone available.”)




                                             13
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 14 of 26




      ww.    August 31, 2016: (“Thought [I] would let you know that my two-month-old
             Samsung S7 Edge got so hot that it burned my hand and [I] could not hold onto it.
             After that, the screen started blinking and the phone rebooted and would not make
             calls. I immediately returned it to T-Mobile store and they issued an exchange for
             another refurbished S7 phone. I thought should you should know after the note 7
             recall. Seems like a similar battery issue.

      xx.    September 2, 2016: (“My husband was charging his Samsung Galaxy Note 7 while
             we were napping on September 2, 2016. My husband rolled over on the phone while
             asleep discovering the phone was incredibly hot causing a burn to his left chest wall
             as documented by an MD at Takoma Regional Hospital Urgent Care. We reported
             the incident to Samsung immediately upon leaving the medical office. We have
             been in contact with Samsung everyday on our part to reach a resolution however
             none has been offered.”)

      yy.    September 9, 2016: (“This is a Samsung S4 active phone. This was set for charging,
             after a while I removed the charger but the underneath of the charger melted and
             the metal position was exposed. Worth out knowing I removed and my finger got
             burned as well as the phones charging port. The phone is unusable and probably
             could have got a fire as the phone was on the night stand. I called Samsung and
             reported so far I have never got any feedback. I also send all the pictures to Samsung
             to the emails they provided of my burned finger, melted charger and burned
             charging port of my device.”)

      zz.    September 17, 2016: (“Samsung Galaxy Note 7 Battery exploded on 9/17/16
             around 3 AM ET which I was charging the smartphone, causing smoke alarm and
             property damage…”)

      aaa.   September 23, 2016: (“The Samsung Galaxy 6 edge mobile phone caught fire while
             charging using the approved Samsung adaptive fast charging cord and power block.
             The USB port is what was damaged from burning and overheating. Phone smells
             of burning plastic when powered on. The USB cable had smoking emitting from it
             during the incident.”)

      bbb.   September 26, 2016: (“9-26-2016 I woke up at 5:30 took phone off charger and did
             usual checking email and played games on phone until 6:30. Phone was not hot that
             I could tell. After taking kids to the bus about 20 minutes without using the phone
             I took it out of my pocket laid it on my bed and it popped really loud and start
             spewing smoke and melted plastic out of the phone on both ends, screen shattered
             and the case melted. The smoke alarms went off and the phone was too hot to touch.
             So much smoke it took all day with Windows open and fans blowing out the
             windows to get the burnt plastic smell out od the house. Burned my sheets but
             because of the case the damage was minimal. I believe there is a problem with this
             phone battery also.”)




                                              14
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 15 of 26




       ccc.    October 13, 2016: (“I have a Samsung galaxy S7 edge, and the phone gets too hot
               at times to hold. I have had to replace my S7 edge already because the first one got
               so hot that I dropped it because it was burning my hand. After replacing the broken
               S7 edge with another S7 edge the problem still continued in the replacement phone.
               At different times the phone will be so hot to the point I cannot place it to my ear.
               I have reported the issue to Samsung and all they say is to send it in so they can
               analyze the problem.”)

       ddd.    October 12, 2016: (“I leased a Samsung Galaxy S6 Active from AT&T
               approximately one year ago, I have recently noticed the phone getting very hot
               when charging it, I have always used the charger that I got with the phone.
               Approximately 4 weeks ago I tried to unplug my phone and the charger and phone
               were so hot that it was burning my fingers trying to unplug it. The following day I
               used a heat sensing thermometer to check the temperature of the phone, I took
               pictures of the thermometer on the phone and it read 152 degrees, it was so hot it
               actually melted the charger. I contacted Samsung and the just tell me they are sorry,
               but to mail my phone back to them and they will look at it, but I will have no phone
               in the meantime, and even after all I have paid for this phone, they are not even sure
               if it can be fixed or it will have to be disposed of for safety reasons. I just want a
               phone that isn't going to burn my home down or harm my family.”)

       eee.    October 31, 2016: (“I was charging my Samsung Galaxy S6 overnight with the
               charger that was provided with the phone. The phone started to smoke and sizzle in
               the middle of the night. Then the battery exploded and the front and back of the
               phone was burned. The room filled with smoke and the nightstand it was charging
               on was also burned where the phone was sitting.”)

       fff.    October 24, 2016: (“My daughter, [REDACTED], has a Samsung Galaxy S5
               cellphone. For many weeks it has been getting hot and overheating. It will shut
               down without prompt or without any button being pushed. The screen would
               become so hot that [REDACTED] could not touch the device. She could not put
               the phone in her pocket because of the extreme heat. Finally today the device got
               so hot that it overheated and cracked the glass on the front of the phone.”)

       ggg.    November 4, 2016: (“Samsung S4 exploded in the middle of the night while
               charging in my child's bedroom. It was on fire. Sounded like an explosion...like a
               bomb went off. Smoke alarms started due to fire. Absolutely terrible and did lots
               of damage. This is an immediate safety concern. I am very upset about this safety
               hazard and consumers should be aware of this danger...”)

26.    At all times prior to the incident on November 22, 2016, discussed in detail below,

Samsung was fully aware of these reports and the serious fire and safety hazards their smartphones

posed to consumers.



                                                15
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 16 of 26




27.       Despite knowing about the overheating problem existing across multiple generations and

models of Samsung phones, Samsung continues to make phones with bigger and more powerful

batteries; generating a substantial profit in the process.

28.       In fact, Samsung brags that “[b]oth [the] Galaxy S7 and S7 edge have bigger batteries”

allowing users to “watch [their] favorite TV shows and listen to music for hours on end.” Samsung

goes on to tout that “with the bigger batteries, you can depend on built-in fast charging capabilities

to keep you free from being tethered to an outlet for too long.” 19

29.       As set forth in detail below, Plaintiff Tyler Morrison purchased the subject cell phone

because of Samsung’s representation concerning safety, durability, and performance, and had no

reason to expect that the subject cell phone would suddenly and unexpectedly catch fire and injure

him and his family.

B.        THE INCIDENT ON NOVEMBER 22, 2016

30.       On or about November 10, 2016, Plaintiff Tyler Morrison purchased the subject cell phone,

a Galaxy S7, for his wife, Plaintiff Alisha Morrison, at the T-Mobile store located at 2012

Southgate Road, Colorado Springs, Colorado 80906.

31.       After purchasing the subject cell phone, none of the Plaintiffs named herein altered,

damaged, modified, or misused the subject cell phone or any of its parts or components, including

the lithium ion battery within the subject cell phone, in any way.

32.       After purchasing the subject cell phone, but prior to the incident, Plaintiff Alisha Morrison

would regularly charge the subject cell phone.

33.       On or about November 22, 2016, at approximately 10 p.m., Plaintiffs Tyler and Alisha

Morrison had just put their children, Plaintiffs Logan Morrison Lilly Morrison and Liam Morrison



19
     https://www.samsung.com/global/galaxy/galaxy-s7/hardware/ (last accessed October 17, 2018).

                                                   16
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 17 of 26




to bed, and began to settle in for the evening. The pair sat down on the living room couch and

began watching a movie together.

34.    Plaintiff Alisha Morrison plugged the subject cell phone into the nearby charger and placed

it on the arm of the couch near to where the couple sat. After a brief time watching the movie, both

Plaintiff Tyler and Alisha Morrison fell asleep.

35.    A few hours later, Plaintiff Tyler Morrison awoke to Plaintiff Alisha Morrison screaming.

As he was shaken awake, he saw a “bright ball” of light, followed by the couch catching fire.

36.    Part of the smoldering hot metal from the subject cell phone landed on Plaintiff Alisha

Morrison’s right forearm and right flank, and she sprung up from the couch. She then ran into the

kids’ bedrooms to wake them up and get them to safety.

37.     Realizing what had happened, Plaintiff Tyler Morrison reached to knock the subject cell

phone away from the burning couch; burning his left hand in the process.

38.    As the apartment began to become engulfed in smoke, Plaintiff Alisha Morrison ushered

Plaintiffs Liam Morrison and Lilly Morrison out of the apartment and away from danger.

39.    Plaintiff Alisha then scooped up Plaintiff Logan Morrison in her arms – transferring the

smoldering hot metal to swell of his back. Meanwhile, Plaintiff Tyler Morrison ran into the

hallway and grabbed a nearby fire extinguisher. After dousing the flame, he called 911.

40.    A short time later, paramedics arrived on the scene. After examining their injuries,

Plaintiffs were cleared for transport to the ER by private vehicle.

41.    Plaintiffs subsequently drove to Penrose - St. Francis Hospital, where they received

emergency medical treatment for their injuries.




                                                   17
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 18 of 26




42.    Plaintiff Tyler Morrison purchased the subject cell phone because of Samsung’s

representation concerning safety, durability, and performance, and had no reason to expect that the

subject cell phone would suddenly and unexpectedly catch fire and injure him and his family.

43.    Further, and despite Samsung’s representations to the contrary, the subject cell phone was

not safe or fit for the use in which it was intended.

44.    The subject cell phone possessed defects that made it unreasonably dangerous for its

intended use by consumers, including the Plaintiffs, due to the high degree of risk of the subject

cell phone to overheat, catch fire and suddenly and unexpectedly burst into flames or explode.

45.    Practical, feasible and safer alternative designs existed that would have prevented or

reduced the propensity of the lithium ion battery within the subject cell phone to overheat, catch

fire, and suddenly and unexpectedly burst into flames or explode.

46.    Had Samsung properly disclosed and warned of the significant risks of injury caused by

the subject cell phone, Plaintiff Tyler Morrison would not have purchased the subject cell phone.

47.    Consequently, the Plaintiffs in this case seeks compensatory damages resulting from the

use of the subject cell phone as described above, which has caused the Plaintiffs to suffer from

bodily injuries, physical pain, mental anguish, diminished enjoyment of life, and other damages.

                                       SPECIFIC COUNTS

                                 FIRST CLAIM FOR RELIEF
                               STRICT PRODUCTS LIABILITY

48.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully set forth

herein, and further allege:

49.    Defendants manufactured, designed, assembled, tested, marketed, sold, supplied and

otherwise placed into the stream of commerce the subject cell phone, including lithium ion battery

within the subject cell phone, which was designed in a defective condition; defectively


                                                  18
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 19 of 26




manufactured; contained inadequate and incomplete warnings for foreseeable consumers and

users; and was otherwise unreasonably dangerous for its intended use by foreseeable consumers,

including the Plaintiffs.

50.    The subject cell phone, including lithium ion battery within the subject cell phone, was

unreasonably dangerous in design and manufacture due to the high degree of risk of the subject

cell phone to overheat, catch fire and suddenly and unexpectedly burst into flames or explode, as

it did in this case. The propensity to catch fire and burst into flames is a product design defect that

outweighs the utility or benefit derived from the product.

51.    Defendants failed to act reasonably in choosing a design of the subject cell phone that did

not prevent the lithium ion battery within the subject cell phone from overheating, catching fire,

and suddenly and unexpectedly bursting into flames or exploding during normal and foreseeable

conditions.

52.    Defendants could have used a more practical, feasible and safer alternative design to

prevent or reduce the propensity of the lithium ion battery within the subject cell phone to overheat,

catch fire, and suddenly and unexpectedly burst into flames or explode, as it did in this case.

53.    At the time the subject cell phone, including lithium ion battery within the subject cell

phone, was manufactured by the Defendants, it was defective, unsafe, and unreasonably dangerous

for its intended and foreseeable use(s) by consumers, including the Plaintiffs, due to these

manufacturing defects or omissions by the Defendants.

54.    The manufacturing defects of the subject cell phone, including lithium ion battery within

the subject cell phone, increased the propensity of the subject cell phone to catch fire or explode,

leading to personal injuries like those described herein in this Complaint.




                                                  19
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 20 of 26




55.     Defendants failed to conduct adequate safety testing and inspection of the subject cell

phone, including lithium ion battery within the subject cell phone, to determine whether it was safe

for ordinary, foreseeable use by consumers, including the Plaintiffs.

56.     Defendants failed to warn foreseeable users and consumers, including the Plaintiffs, of the

dangers associated with the subject cell phone, including lithium ion battery within the subject cell

phone, to overheat, catch fire and suddenly and unexpectedly burst into flames or explode, as it

did in this case.

57.     Defendants failed to warn foreseeable users and consumers, including the Plaintiffs, of the

increased risk of severe injuries associated with the regular, ordinary and foreseeable use of the

subject cell phone, including lithium ion battery within the subject cell phone, and was a substantial

factor in causing Plaintiffs’ injuries.

58.     The subject cell phone, including lithium ion battery within the subject cell phone, was

expected to reach and did reach the intended consumers, including the Plaintiffs, without

substantial change in the condition in which it was sold.

59.     Reasonable consumers, including the Plaintiffs, would not have reason to expect that the

subject cell phone, including lithium ion battery within the subject cell phone, would suddenly and

unexpectedly catch fire or explode; would not be able detect any such defects; and would not have

any knowledge as to how to prevent such an explosion or fire from occurring.

60.     The Plaintiffs did not misuse or materially alter the subject cell phone, including lithium

ion battery within the subject cell phone, and are unaware as to how they could have avoided the

incident.

61.     At the time it was sold, Defendants knew or should have known of the defective condition,

characteristics, and risks associated with the subject cell phone, including lithium ion battery



                                                 20
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 21 of 26




within the subject cell phone, to overheat, catch fire and suddenly and unexpectedly burst into

flames or explode, as it did in this case.

62.    At the time it was sold, Defendants knew or should have known that the explosions and

fires caused by lithium ion batteries, such as the one use in the subject cell phone, have the

propensity to lead to serious personal injuries like those described herein in this Complaint.

63.    The design and manufacturing defects contained within the subject cell phone, including

lithium ion battery within the subject cell phone, as well as Defendants inadequate warnings and

instructions for the use and the dangerous propensities associated with the subject cell phone,

including lithium ion battery within the subject cell phone, were the proximate causes of, directly

resulted in, and/or substantially contributed to the injuries sustained by the Plaintiffs and their

resulting damages, for which the Samsung Defendants are liable.

                                 SECOND CLAIM FOR RELIEF
                                      NEGLIGENCE

64.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully set forth

herein, and further allege:

65.    Defendants had a duty of reasonable care to design, manufacture, market, distribute and

sell non-defective cell phones that were reasonably safe for its intended use by the Plaintiffs and

consumers alike.

66.    Defendants failed to exercise the ordinary care required by a reasonably prudent

manufacturer/wholesaler/distributor in the manufacture, sale, warning, quality assurance, quality

control, distribution, advertising, promotion, sale and marketing of its cell phones in that Samsung

Defendants, knew or should have known that the subject battery created a substantial risk of

unreasonable harm to the Plaintiffs and consumers alike.




                                                 21
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 22 of 26




67.    Defendants were negligent in the designing, manufacturing, advertising, warning,

marketing, distributing and selling the subject cell phone in that, among other things, they:

       A.      Failed to use due care in the preparation and design of the subject cell phone,
               including the lithium ion battery within the subject cell phone, to prevent the
               aforementioned risks to consumers, including the Plaintiffs;

       B.      Failed to conduct adequate safety testing and inspection of the subject cell phone,
               including the lithium ion battery within the subject cell phone, if any, to determine
               whether it was capable of performing its intended use;

       C.      Failed to adequately instruct and/or warn the Plaintiff and consumers alike of the
               potential dangers posed by the subject cell phone, including the lithium ion battery
               within the subject cell phone.

       D.      Failed to cease manufacturing or otherwise alter the design or manufacture of the
               subject cell phone, including the lithium ion battery within the subject cell phone,
               to produce a safer alternative, despite the fact that Samsung Defendants knew or
               should have known that the aforementioned risks to consumers, including the
               Plaintiffs;

       E.      Failed to conduct post-marketing surveillance to determine the safety of the subject
               cell phone, including the lithium ion battery within the subject cell phone;

       F.      Failed to exercise reasonable care with respect to post-sale warnings and
               instructions for safe use by consumers, including the Plaintiffs;

       G.      Failed to exercise ordinary care in labeling the subject cell phone, including the
               lithium ion battery within the subject cell phone; and

       H.      Were otherwise careless and negligent.

68.    Defendants negligence was the proximate cause of, directly resulted in, and/or substantially

contributed to the injuries sustained by the Plaintiffs and their resulting damages, for which

Samsung Defendants are liable.

                         THIRD CLAIM FOR RELIEF
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

69.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully set forth

herein, and further allege:



                                                 22
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 23 of 26




70.    Defendants breached the implied warranty of merchantability, as the subject cell phone,

including the lithium ion battery within the subject cell phone, was not safe or of merchantable

quality due to an unreasonably dangerous propensity to explode. As such, the subject cell phone,

including the lithium ion battery within the subject cell phone, was not of the same quality as those

other cell phones and accompanying batteries generally acceptable in the trade.

71.    Defendants designed, manufactured, marketed, and sold the subject cell phone, including

the lithium ion battery within the subject cell phone, with an implied warranty that it was of

merchantable quality.

72.    The average consumer, including the Plaintiffs, would not reasonably anticipate the

dangerous and harmful condition of the subject cell phone, including the lithium ion battery within

the subject cell phone, or the injuries caused by reasonable and foreseeable use.

73.    Members of the consuming public, including the Plaintiffs, were the intended third-party

beneficiaries of the warranty.

74.    Plaintiffs relied on Defendants’ expertise, knowledge, skill, judgment and implied

warranty in choosing to purchase the subject cell phone.

75.    Defendants knew or should have known of the dangerous propensities of the subject cell

phone, including the lithium ion battery within the subject cell phone, at the time it was sold,

including the high degree of risk of the subject cell phone to overheat, catch fire and suddenly and

unexpectedly burst into flames or explode, as it did in this case.

76.    Defendants breach of the implied warranty of merchantability was the proximate cause of,

directly resulted in, and/or substantially contributed to the injuries sustained by the Plaintiffs and

their resulting damages, for which Samsung Defendants are liable.




                                                 23
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 24 of 26




                    FORUTH CLAIM FOR RELIEF
 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

77.    Plaintiffs incorporate by reference all other paragraphs of this Complaint as if fully set forth

herein, and further allege:

78.    Defendants breached the implied warranty of fitness for a particular use, as the subject cell

phone, including the lithium ion battery within the subject cell phone, was not safe or fit for the

particular purpose in which it was intended to be used due to an unreasonably dangerous propensity

to explode, even when utilized for its intended use.

79.    Defendants designed, manufactured, marketed, and sold the subject cell phone, including

the lithium ion battery within the subject cell phone, with an implied warranty that it was fit for

the particular purpose of being used a cell.

80.    The average consumer, including the Plaintiffs, would not reasonably anticipate the

dangerous and harmful condition of the subject cell phone, including the lithium ion battery within

the subject cell phone, or the injuries caused by reasonable and foreseeable use.

81.    Members of the consuming public, including the Plaintiffs, were the intended third-party

beneficiaries of the warranty.

82.    Defendants or should have known of the dangerous propensities of the subject cell phone,

including the lithium ion battery within the subject cell phone, at the time it was sold, including

the high degree of risk of the subject cell phone to overheat, catch fire and suddenly and

unexpectedly burst into flames or explode, as it did in this case.

83.    The subject battery was not safe or fit for the particular purpose in which it was intended

to be used for.




                                                 24
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 25 of 26




84.    Defendants’ breach of implied warranty of fitness for a particular use was the proximate

cause of, directly resulted in, and/or substantially contributed to the injuries sustained by the

Plaintiffs and their resulting damages, for which the Samsung Defendants are liable.

                                    INJURIES & DAMAGES

85.    As a direct and proximate result of Defendants’ collective negligence and wrongful

misconduct as described herein, Plaintiffs have suffered and will continue to suffer physical and

emotional injuries and damages including past, present, and future physical and emotional pain

and suffering as a result of the incident on November 22, 2016. The Plaintiffs are entitled to recover

damages from Defendants for these injuries in an amount which shall be proven at trial.

86.    As a direct and proximate result of Defendants’ negligence and wrongful misconduct, as

set forth herein, the Plaintiffs have incurred and will continue to incur the loss of full enjoyment

of life as a result of the incident on November 22, 2016. The Plaintiffs are entitled to recover

damages for loss of the full enjoyment of life from Defendants in an amount to be proven at trial.

87.    As a direct and proximate cause of Defendants’ negligence and wrongful misconduct, as

set forth herein, the Plaintiffs have incurred medical treatment expenses in excess of $7,000.00

and will continue to incur expenses for medical care and treatment, as well as other expenses, as a

result of the injuries they suffered as a result of the incident on November 22, 2016. The Plaintiffs

are entitled to recover damages from the Defendants for their past, present and future medical and

other expenses in an amount which shall be proven at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:

       A.      For an order of the Court awarding damages for the Plaintiffs and against the
               Defendants in the amount proven at the time of trial;

       B.      For an order of the Court awarding pre-judgment and post-judgment interest in the
               amount proven at the time of trial;

                                                 25
Case 1:19-cv-00032-RBJ Document 2 Filed 01/04/19 USDC Colorado Page 26 of 26




       C.      For an order of the Court awarding Plaintiffs their reasonable costs of suit allowed
               by law; and

       D.      For such other and further relief as this Court deems just and equitable.

                               DEMAND FOR JURY DEMAND

       Plaintiff demands a trial by a jury of six (6) on all counts and as to all issues.

                                               Respectfully submitted,

                                               LASZLOLAW

                                               /s/ Theodore E Laszlo, Jr.
                                               Theodore Laszlo, Jr. (#36234)
                                               Michael J. Laszlo (#38206)
                                               2595 Canyon Boulevard
                                               Suite 210
                                               Boulder, CO 80302
                                               tlaszlo@laszlolaw.com
                                               mlaszlo@laszlolaw.com
                                               (303) 926-0410
                                               (303) 443-0758 (Fax)

                                               In association with:

                                               JOHNSON BECKER, PLLC

                                               Michael K. Johnson, Esq. (MN #0258696)
                                               Pro Hac Vice To Be Filed
                                               Adam J. Kress, Esq. (MN #0397289)
                                               Pro Hac Vice To Be Filed
                                               444 Cedar Street, Suite 1800
                                               St. Paul, MN 55101
                                               mjohnson@johnsonbecker.com
                                               akress@johnsonbecker.com
                                               (612) 436-1800

Address of Plaintiffs:
2217 Gutierrez Drive
Fort Worth, TX 76177

In accordance with C.R.C.P. 121, § 1-26, a duly signed copy of this document is on file with the
office of counsel and will be made available to other parties or the Court upon request.




                                                 26
